United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Beaumont, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Toby Rubenstein, for the appellant
Office of Solicitor, for the Director

Docket No. 12-320
Issued: November 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 28, 2011 appellant, through his representative, timely appealed the
November 14, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which found an overpayment of compensation. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment of $45,430.49 and (2) whether OWCP properly denied waiver of recovery.

1
2

5 U.S.C. §§ 8101-8193.

The record includes evidence received after the November 14, 2011 decision. As this evidence was not part of
the record when the Branch of Hearings & Review issued its November 14, 2011 final overpayment decision, the
Board is precluded from considering it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On March 11, 1999 appellant, then a 40-year-old part-time casual/flexible carrier, was
involved in an employment-related motor vehicle accident. OWCP accepted his claim for
cervical strain, postconcussion syndrome, depressive disorder, bilateral sensorineural hearing
loss, left knee medial meniscus tear and left ulnar nerve lesion. Appellant has not worked for the
employing establishment since March 11, 1999.3 After receiving continuation of pay, OWCP
paid him wage-loss compensation beginning April 24, 1999. It placed appellant on the periodic
compensation rolls effective January 2, 2000.
In a December 5, 2000 Form EN1032, appellant advised OWCP that he received an
$85,000.00 third-party settlement. In a January 4, 2002 Form EN1032, he advised OWCP that in
2001 he became a member of the board of the Beaumont -- Cherry Valley Water District
(BCVWD). Appellant reportedly attended one to two board meetings a month and received a
$150.00 stipend for each meeting attended. He also reminded OWCP of the previously reported
third-party settlement. OWCP took no immediate action with respect to either the third-party
settlement or appellant’s reported earnings.
On June 21, 2002 the employing establishment advised OWCP that appellant settled his
third-party bodily injury claim on July 10, 2000 for $85,000.00. As of July 14, 2002, OWCP
suspended payment of wage-loss compensation. With respect to the third-party recovery, it
prepared an August 15, 2002 statement of recovery (SOR) and determined that based on
previous disbursements totaling $28,062.62 appellant should refund $15,434.44.4 OWCP also
calculated a third-party recovery surplus of $8,137.38, and advised him that no additional
benefits, either medical or wage-loss compensation, would be paid until the third-party surplus
was exhausted. As of December 3, 2002, appellant had reimbursed OWCP a total of
$15,700.00.5 After having exhausted the surplus, OWCP reinstated his wage-loss compensation
effective March 23, 2003.6
Appellant regularly submitted Form EN1032 apprising OWCP of his continued
involvement with the BCVWD board. In an October 8, 2006 Form EN1032, he advised OWCP
that his BCVWD stipend increased to $200.00 a meeting. Appellant last participated on the
BCVWD board in November 2008. His October 30, 2009 Form EN1032 indicated that his term
as a BCVWD board expired November 4, 2008 and he had been voted out of office. OWCP

3

The employing establishment relieved appellant of his duties effective April 23, 1999.

4

The disbursements were ostensibly calculated through August 15, 2002. However, the SOR did not distinguish
between amounts disbursed for medical benefits and/or wage-loss compensation.
5

Appellant paid OWCP an additional $265.56 in interest.

6

Benefits were suspended for the period July 14, 2002 to March 22, 2003. Because the third-party surplus
($8,137.38) was exhausted just prior to March 22, 2003, OWCP paid appellant $213.80 and reinstated benefits
effective March 23, 2003.

2

received itemized earnings statements from the Social Security Administration (SSA) covering
calendar years 2001 to 2008.7
On June 14, 2010 OWCP issued a preliminary determination finding that appellant
received an overpayment of compensation in the amount of $32,425.00 for the period January 1,
2001 to December 31, 2008. It calculated the overpayment based on the total annual earnings
reported by SSA for calendar years 2001 to 2008. Additionally, OWCP found appellant at fault
in creating the overpayment because he knowingly accepted compensation he was not entitled to
receive.
Appellant requested a prerecoupment hearing before the Branch of Hearings & Review.
He argued that the stipend he received from BCVWD was not a salary or income, but was
intended to defray various expenses associated with his attendance at meetings, which was akin
to per diem payments provided various state and federal legislators. Appellant also challenged
OWCP’s method of calculating the amount of overpayment and its finding of fault. He also
submitted an overpayment recovery questionnaire (Form OWCP-20).
By decision dated December 13, 2010, OWCP’s hearing representative determined that
the case was not in posture for decision. She found that OWCP improperly calculated the
amount of the overpayment. The hearing representative explained that OWCP should have
applied the Shadrick8 formula in determining the appropriate offset for appellant’s part-time
employment during calendar years 2001 to 2008.
On April 4, 2011 OWCP issued a preliminary determination that appellant received an
overpayment of $48,986.42 for the period January 1, 2001 to December 31, 2008.9 This time it
did not find him at fault in creating the overpayment.
Appellant requested another prerecoupment hearing and he submitted a current
OWCP-20. However, he did not provide information regarding his family’s total monthly
income.10 A hearing was held on September 9, 2011. OWCP’s hearing representative allowed
appellant 30 days post hearing to submit additional information regarding total family income,
expenses and assets.
In a November 14, 2011 decision, OWCP’s hearing representative found that appellant
received an overpayment of $45,430.49 for the periods January 1, 2001 to July 13, 2002 and
March 16, 2003 to December 31, 2008. She excluded the approximate eight-month period from
2002 to 2003 when OWCP suspended wage-loss compensation pending the exhaustion of his
7

The SSA earnings statements do not itemize earnings either monthly or quarterly, but instead identified
appellant’s total annual earnings from self-employment.
8

Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403(c), (d); Federal (FECA) Procedure Manual, Part 2
-- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7(d)(1), (4) (October 2009).
9

OWCP’s hearing representative envisioned that applying Shadrick would be more advantageous to appellant,
but in fact OWCP’s application of the formula resulted in an even larger overpayment than previously calculated.
10

OWCP paid appellant $1,158.00 (net/gross) every 28 days. In a previous OWCP-20 dated July 2, 2010,
appellant reported total monthly income of $3,607.86. The latest OWCP-20 did not include his wife’s income.

3

third-party recovery surplus. Although appellant was without fault in creating the overpayment,
OWCP’s hearing representative denied waiver of recovery because appellant did not adequately
document his monthly income, expenses and assets. Under the Debt Collection Act, she found
the overpayment due in full.11
LEGAL PRECEDENT
Appellant is not entitled to receive wage-loss compensation for temporary total disability
while gainfully employed. When an employee has earnings from employment, he is not entitled
to receive temporary total disability benefits and actual earnings for the same time period.12
Under the circumstances, wage-loss compensation is reduced or offset by the employee’s actual
earnings pursuant to the Shadrick formula.13
ANALYSIS
The Board finds that the case is not in posture for decision regarding the amount of the
overpayment appellant received. In its April 4, 2011 preliminary determination, OWCP found
an overpayment of benefits in the amount of $48,986.42 for the period January 1, 2001 to
December 31, 2008.
OWCP’s hearing representative subsequently found a $45,430.49
overpayment for the periods January 1, 2001 to July 13, 2002 and March 16, 2003 to
December 31, 2008. The decrease in the overpayment was because she properly excluded the
approximate eight-month period beginning July 14, 2002 when OWCP suspended wage-loss
compensation because appellant had yet to exhaust his third-party surplus. However, both
OWCP and its hearing representative failed to take into account the $15,700.00 appellant
previously refunded to OWCP.14 The August 15, 2002 SOR indicated that OWCP had already
disbursed $28,062.62 and that appellant should refund $15,434.44. As of December 3, 2002,
appellant repaid the full amount OWCP requested, plus interest. Because of the failure to
account for the third-party recovery refund, the hearing representative’s finding that appellant
received a $45,430.49 overpayment shall be set aside.
The Board further notes that the record does not document compensation payments
disbursed for the period January 30, 2000 to June 15, 2002. The record documents payments
through January 29, 2000 and iFECS provides a payment history dating back to June 16, 2002.
There is no proof of payment for the approximate 29-month interim period. Worksheet
calculations provided by OWCP represented that appellant received wage-loss compensation
totaling $11,866.90 in 2001, $12,058.82 in 2002 and $12,324.43 in 2003. The 2001 figure is not
otherwise supported by the record and the 2002 to 2003 figures appears incorrect as OWCP
included compensation it clearly did not pay during the eight-month suspension period beginning
11

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.300
(May 2004).
12

L.S., 59 ECAB 350, 352-53 (2008).

13

Id.; see supra note 9.

14

As previously noted, OWCP requested a refund of $15,434.44. Appellant repaid the requested amount plus an
additional $265.56 in interest.

4

July 14, 2002. In view of the above, OWCP’s overpayment worksheets are insufficient to
establish the amount of wage-loss compensation paid for the period January 30, 2000 to
June 15, 2002.
Appellant noted that he last served on the BCVWD board in November 2008 yet OWCP
declared an overpayment of benefits through December 31, 2008. The SSA records OWCP
relied upon provided end of year total earnings. In 2008, appellant had self-employment
earnings totaling $5,435.00. The SSA itemized statement of earnings did not provide a monthly
or quarterly breakdown of earnings, therefore, there is insufficient evidence to support OWCP’s
finding of an overpayment for the month of December 2008.
CONCLUSION
The case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 14, 2011 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: November 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

